Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Remarks/Arguments

Double patenting rejection has been withdrawn in view of approved terminal disclaimer.
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection necessitated by claim amendment.



Following prior arts are considered pertinent to applicant's disclosure.
US 20160119541 A1 (Alvarado)
US 20170228928 A1 (Terahata)
US 20110096136 A1 (Liu136)
US 20140063187 A1 (Tsukagoshi)
US 20130088489 A1 (Fig.4 para 133, the optical centre or camera centre Ck; the virtual optical center are arbitrarily defined, then a function is used to adjust the images)









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado view of Terahata.

Alvarado teaches with regards to claim 1. An image device [(para 31)] comprising:	 a first image capture module having a first field of view for capturing a first image: [(six camera/ six fisheye lenses taking six images simultaneously {para 111, 41}.)] :
a second image capture module having a second field of view different from the first field of view, for capturing a second image[(six camera/ six fisheye lenses taking six images simultaneously {para 111, 41}. The six fisheye lenses takes image in different direction/field of view {para 41} Fig.2 shows  three cameras 201, they has different field of view as each pointing to different outward directions)] :	 and an image processor coupled to the first image capture module and the second image capture module, and configured to set a virtual optical center according to an optical center of the first image capture module, an optical center of the second image capture module, [(para 111; image processing is done by “a virtual center point/origin may be created by mathematically mapping the images as if they were captured from the optical center—the point at which lines drawn through the center of each of the cameras would intersect” )] , and generate a display image by processing at least a part of the first image or the second image corresponding to the virtual optical center [(para 223-224, Fig.28; explicit display in para 220)]  


Alvarado does not explicitly show that virtual center is based on a target visual scope

Terahata teaches virtual center is based on a target visual scope [(Terahata virtual center 406 is adjusted based on the movement of the used wearing HMD {para 59}, that is the target visual scope {Fig.4, Fig.3, para 56}. Please note the virtual center 406 is the combined virtual center of the virtual camera pairs 404A {para 59, 56})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the motion/movement handling of the device.  

 
Terahata additionally teaches with regards to claim 2. The image device of claim 1, wherein the target visual scope comprises a target viewing direction and a target focal length [(para 60; the target visual scope is based the direction of looking and whether looking at near place of far place {teaches target focal length})] . 
Motivation is similar to claim 1.

Terahata additionally teaches with regards to claim 3: dynamically adjusts a position of the virtual optical center between an optical center of the first image capture module and an optical center of the second image capture module according to a change of the target visual scope. [(Terahata virtual center 406 is adjusted based on the movement of the )] 
Motivation is similar to claim 1.

Alvarado additionally teaches with regards to claim 4. The image device of claim 1, further comprising a depth processor configured to generate depth information according to a plurality of images captured by the first image capture module and the second image capture module, wherein the image processor generates the display image corresponding the virtual optical center by processing at least one of a first image captured by the first image capture module and a second image captured by the second image capture module according to the depth information [(para 224 and 263; depth/parallax information is generated based on two camera)] .

Alvarado additionally teaches with regards to claim 7. The image device of claim 1, wherein the first image capture module has a fisheye lens [(para 41)] .

Alvarado additionally teaches with regards to claim 8. The image device of claim 7, further comprising at least one third image capture module, each having a third field of view, wherein the first image capture module and the at least one third image capture module are combined for generating a 3600 panoramic image [(para 48)] .
Alvarado in view of Terahata teaches with respect to claim 9. An image device comprising: a first image capture module having a first field of view for capturing a first image; a second [(see analysis of claim 1)] , wherein the first field of view is greater than the second field of view.[( Para 65 “equally spaced across the surface of the sensor unit and may be rotated approximately 90-degrees from an adjacent camera board 405. In other embodiments, other combinations of spacing and rotation may be used, but always with the objective of ensuring sufficient overlap across fields of view to ensure global coverage and enough overlap for image stitching.”, meaning any spacing or degrees of rotation can be used as long as there are sufficient overlap and the cameras combined cover the total field of view; also see para 44, 100)] 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Terahata in view of Liu136.

Regarding Claim 5: Alvarado in view of Terahata does not explicitly shows combines the first image and the second image to generate the display image according to a depth image based rendering (DIBR) algorithm
However, in the same/related field of endeavor, Liu136 teaches combines the first image and the second image to generate the display image according to a depth image based rendering [(Liu136 para 65, 64 & 60, the algorithm describes in these para to generate display from based on depth image algorithm)]  
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance depth handling.   

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarado in view of Teradata  in view of Tsukagoshi.

Regarding Claim 6: Alvarado in view of Terahata  does not explicitly show the image processor adopts a standard image compression algorithm to compress the first image to generate a compressed image file:and the depth information is stored in a user defined header of the compressed image file. 

However, in the same/related field of endeavor, Tsukagoshi teaches the image processor adopts a standard image compression algorithm [(MPEG2 para 148)]  to compress the first image to generate a compressed image file:and the depth information is stored in a user defined header of the compressed image file. [(Tsukagoshi para 148)]


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the .
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486